 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 732, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and Servair Maintenance, Inc. and NationalAirlines, Inc. Cases 29-CC-519 and 29-CC-525May 2, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn November 22, 1976, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and ChargingParty National Airlines, Inc., filed exceptions.Respondent filed no exceptions or reply briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge withthe modifications set forth below.The primary dispute here is between Respondentand Servair Maintenance, Inc. The AdministrativeLaw Judge found that Respondent, by variouspicketing and other means, sought to induce indivi-duals employed by National Airlines and othercompanies to refuse to handle goods or performservices for their employers and also distributeduntruthful written communication to travel agentswith the purpose of coercing National Airlines tocease doing business with Servair. He concluded thatby engaging in such conduct Respondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act and recom-mended an order proscribing such conduct. Noexceptions were filed to these findings and conclu-sion, and they are hereby affirmed.The General Counsel and National Airlines exceptto the Administrative Law Judge's failure on thebasis of his findings of fact to make additionalconclusions of law to the effect that Respondentengaged in other conduct proscribed by Section8(b)(4)(i) and (ii)(B) of the Act. Respondent hastaken no position with respect to these matters.The General Counsel requests the Board to findthat Respondent's conduct violated the Act not onlyas found by the Administrative Law Judge, i.e.,because it had the object of coercing NationalISuch violation is specifically alleged in the complaint.2 The General Counsel also seems to request a finding that Respondentviolated the Act by picketing and handbilling National's locations otherthan its freight terminal. Such picketing and handbilling were aimed229 NLRB No. 58Airlines to cease doing business with Servair, but alsobecause it had the intermediate object of forcing orrequiring Emery Airfreight, TWA, and InterlineTrucking Co. to cease doing business with National.'The evidence does show, as found by the Adminis-trative Law Judge, that Respondent picketed theNational Airlines freight facility located several milesfrom the passenger terminal where the primaryemployer's employees worked. The pickets carriedsigns bearing the legend "Don't Fly National" andalso handbilled truckdrivers employed by EmeryAirfreight, TWA, and Interline Trucking Co. whowere coming to National's loading platform. Thepicket signs did not refer to Servair and thehandbills, though primarily addressed to National'sprospective passengers, did request the recipient ofthe handbill to join the "many people ...alreadysupporting us and refusing to cross our protest lines."We agree with the General Counsel that suchpicketing and accompanying handbilling had theproscribed object of forcing Emery Airfreight, TWA,and Interline Trucking Co. to cease doing businesswith National, the secondary employer, and thusviolated Section 8(b)(4)(i) and (ii)(B) of the Act.2In addition, Charging Party National Airlinesrequests a finding that Respondent's picketing andhandbilling of its customers were unlawful. Therecord does show that the picketing and handbillingof customers did not limit Respondent's dispute tothose services provided by Servair. Rather, theirpurpose was clearly to persuade the customers ofNational to seek air transportation elsewhere-i.e.,the picket signs read "Don't Fly National"-in orderto force National to stop dealing with or to putpressure on Servair. Such picketing was, we find,unlawful.3CONCLUSIONS OF LAW1. Servair Maintenance, Inc., National Airlines,Inc., Trans World Airlines, Inc., and InterlineTrucking Co., and each of them, is a person engagedin commerce or in an industry affecting commercewithin the meaning of Section 2(1), (6), and (7) andSection 8(b)(4) of the Act.2. Local 732, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3. In the period January-April 1976, Respondent,Local 732, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,by picketing, verbal appeals, and handbilling in-essentially at customers of National and in all practical regards can besubsumed under National's exceptions considered below.3 N.L.R.B. v. Fruit and Vegetable Packers & Warehousemen, Local 760[Tree Fruits Labor Relations Committee, Inc.], 377 U.S. 58 (1964).392 LOCAL 732, TEAMSTERSduced individuals employed by National Airlines,Emery Airfreight Co., Trans World Airlines, Inc.,and Interline Trucking Co., to refuse to handle orwork on materials and to refuse to perform servicesfor their employers and by the above conduct and byuntruthful written communications to travel agentscoerced National Airlines with an object of forcingor requiring National Airlines to cease doingbusiness with Servair Maintenance, Inc., therebyviolating Section 8(b)(4)(i) and (ii)(B) of the Act.4. By picketing, by verbal appeals, and byhandbilling individuals employed by Emery Air-freight Co., Trans World Airlines, Inc., and InterlineTrucking Co. in order to force or require thosecompanies to cease doing business with NationalAirlines, Respondent violated Section 8(b)(4)(i) and(ii)(B) of the Act.5. By picketing and handbilling at NationalAirlines' terminals and ticket offices with the purposeof forcing or requiring National Airlines to ceasedoing business with Servair Maintenance, Inc.,Respondent violated Section 8(b)(4) and (ii)(B) of theAct.6. The above unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Local 732, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,New York, New York, it officers, agents, andrepresentatives, shall:I. Cease and desist from:(a) Inducing or encouraging any individual em-ployed by National Airlines, Inc., Emery AirfreightCo., Trans World Airlines, Inc., Interline TruckingCo., or any other person engaged in commerce or inan industry affecting commerce, to engage in a strikeor a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, orcommodities, or to perform any service; or threaten-ing, coercing, or restraining the said persons, or anyother persons engaged in commerce or in an industryaffecting commerce, where in either case an objectthereof is enforcing or requiring any of the above orany other such persons to cease doing business withServair Maintenance, Inc.(b) Inducing or encouraging any individual em-ployed by Emery Airfreight Co., Trans WorldAirlines, Inc., Interline Trucking Co., or any otherperson engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusalin the course of his employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, or toperform any service; or threatening, coercing, orrestraining the said persons, or any other personsengaged in commerce or in an industry affectingcommerce, where in either case an object thereof isforcing or requiring any of the above or any otherpersons to cease doing business with NationalAirlines, Inc.(c) Threatening, coercing, or restraining NationalAirlines where an object thereof is to force or requireNational Airlines to cease doing business withServair Maintenance, Inc.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by anauthorized representative of Respondent, shall beposted by it immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter inconspicuous places, including all places wherenotices to its members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 29, for posting byNational Airlines, Inc., Servair Maintenance, Inc.,Emery Airfreight Co., Trans World Airlines, Inc.,and Interline Trucking Co., such employees beingwilling, at all places where notices to their employeesare customarily posted.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any individ-ual employed by National Airlines, Inc., EmeryAirfreight Co., Trans World Airlines, Inc., orInterline Trucking Co., or any other personengaged in commerce or in an industry affectingcommerce, to engage in a strike or refusal in thecourse of his employment to use, manufacture,process, transport, or otherwise handle or workon any goods, articles, materials, or commoditiesor to perform any service; or threaten, coerce, orrestrain the aforesaid persons, or any otherpersons engaged in commerce or in an industryaffecting commerce, where in either case anobject thereof is forcing or requiring any of theabove or any other persons to cease doingbusiness with Servair Maintenance, Inc.WE WILL NOT induce or encourage any individ-ual employed by Emery Airfreight Co., TransWorld Airlines, Inc., Interline Trucking Co., orany other person engaged in commerce or in anindustry affecting commerce, to engage in a strikeor a refusal in the course of his employment touse, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials,or commodities, or to perform any service; orthreaten, coerce, or restrain such persons or anyother persons engaged in commerce or anindustry affecting commerce, where in either casean object of such conduct is to force or requireany of the above or any other such persons tocease doing business with National Airlines, Inc.WE WILL NOT threaten, coerce, or restrainNational Airlines, Inc., where an object of suchconduct is to force or require National Airlines tocease doing business with Servair Maintenance,Inc.LOCAL 732,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICADECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Upon acharge filed by Servair Maintenance, Inc.,' on February27, 1976, and upon a charge filed by National Airlines, Inc.(hereinafter called National), on April 15, 1976, theGeneral Counsel for the National Labor Relations Board,by the Regional Director for Region 29, issued an Orderconsolidating cases, complaint, and notice of hearing, alldated April 22, 1976. The complaint alleges that the labororganization, Local 732, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (hereinafter called Respondent, Local 732, or theUnion), engaged in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the NationalLabor Relations Act, as amended, by conduct hereinafterspecified. Respondent, in its timely filed answer, denied thecommission of the alleged unfair labor practices.2Itadmitted Servair's corporate status, Servair's engaging ininterstate commerce, its existence as a person engaged incommerce and in an industry affecting commerce as wellas National's status as a person engaged in commerce andan industry affecting commerce, all respectively within themeaning of Sections 2(l), (6), and (7) and 8(b)(4) of theAct. A hearing on the consolidated complaint was heldbefore me on June 1, 2, 4, and 7, 1976. Subsequent to thehearing, Servair, National Airlines, and General Counselsubmitted briefs, all of which have been helpful and dulyconsidered. Respondent, in addition, was given an oppor-tunity to make oral argument on the record and did so.Upon the entire record in this case, including the briefsof counsel, oral argument, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF SERVAIR MAINTENANCE, INC.The complaint alleges, Respondent's answer admits, andI find that Servair Maintenance, Inc., hereinafter calledServair, is the wholly owned subsidiary of Servair, Inc.Servair Maintenance, Inc., has been, at all material times, acorporation organized under and existing by virtue of thelaws of the State of New York. Its principal place ofbusiness, as described at the hearing, has been and islocated at Building 150, JFK International Airport in thecity and State of New York, where it is, and has been at alltimes material herein, engaged in providing baggage andcargo handling services, janitorial services, skycap services,and related services to the airline industry. During the yearprior to the issuance of the complaint, a representativeperiod of Servair's operations generally, Servair purchasedand caused to be transported and delivered to its NewYork place of business, cleaning materials, vehicle replace-I At the opening of the hearing the parties agreed that the correct name isas shown. Servair Maintenance, Inc., a subsidiary of Servair, Inc., will bereferred to as Servair.2 Respondent alleged three affirmative defenses: lack of Board jurisdic-tion over National Airlines; National Airlines as a "co-employer" of theemployees; and Respondent had a right to picket because of two charges itfiled in the Regional Office. This Decision treats with the first two of theseaffirmative defenses. As to the third, no evidence supporting the allegedright to picket was introduced although Respondent alleged that unfairlabor practice charges were filed against Servair and the labor organizationrepresenting the Servair skycaps. Even if the charges prove to have merit,Servair's unfair labor practices would provide no defense to the allegedunlawful conduct herein of Respondent. Superior Derrick Corporation v.N.L.R.B., 273 F.2d 891, 893 (C.A. 5. 1960), cert. denied 364 U.S. 816.394 LOCAL 732, TEAMSTERSment parts, and other goods and materials valued in excessof $50,000 of which goods and materials valued in excess of$50,000 were transported and delivered to the aforesaidplace of business in interstate commerce directly fromStates of the United States other than the State of NewYork. The complaint alleges, Respondent admits and I findthat Servair is, and has been at all times material herein, aperson engaged in commerce and in an industry affectingcommerce within the meaning of Sections 2(1), (6), and (7)and 8(b)(4) of the Act.II. THE BUSINESS OF NATIONAL AIRLINESThe complaint alleges, Respondent admits, and I findthat National is a Florida corporation, maintaining itsprincipal office and place of business in Miami, Florida,and has various other places of business in the States of theUnited States, including places of business at JFK andLaGuardia Airports, both in the city and State of NewYork, and at Newark International Airport in the city ofNewark, State of New Jersey. Respondent admits that atall times material herein, National has been continuouslyengaged in providing airline passenger and freight servicesand related services. Respondent, however, denies thatNational is a "person engaged in commerce and in anindustry affecting commerce" within the meaning ofSections 2(1), (6), and (7) and 8(b)(4) of the Act. In itsanswer, Respondent pleads that the National LaborRelations Board does not have jurisdiction over NationalAirlines but rather that National Airlines is subject to theprovisions of the Railway Labor Act, 44 Stat. 577 asamended, 45 U.S.C. § 151. While it is true that the Boardhas held that Congress has excluded from the definition of"employer" in Section 2(2) of the Labor-ManagementRelations Act3"any person subject to the Railway LaborAct," it has not divested the Board of jurisdiction overcontroversies otherwise within its competence. Airlines,like railroads, are not excluded from the Act's definition of"person" and are entitled to Board protection from thekind of unfair labor practices proscribed by Section8(b)(4)(B), the provisions of which apply not only to"employers" but to "persons."4Respondent, havingadmitted that National Airlines is a corporation, admitstherefore that it is a "person" within the meaning ofSection 2(1) of the Act. I so find. I therefore conclude, onRespondent's admissions, and upon the record as devel-oped in this case, that National Airlines is a "person"within Section 2(1) of the Act and is a person "engaged incommerce" entitled to the protection of Section 8(b)(4)(B)of the Act. Los Angeles Newspaper Guild Local 69 (SanFrancisco Examiner Div.), 185 NLRB 303, 305, fn. 7 (1970).See Local Union No. 25, of the International Brotherhood ofTeamsters, Chauffeurs, Warehouse and Helpers of Americaet. al. [New York, New Haven & Hartford Railroad Co.], 350U.S. 155 (1956); I.A.M. and Lufthansa German Airlines(Mariott In-Flight Service), 197 NLRB 232, 238 (1972).3 For instance, Rio Airways, Inc., 208 NLRB 675 (1975).4 Sec. 2 of the National Labor Relations Act. as amended, provides:(I) The term "person" includes one or more individuals, labororganizations, partnerships, associations, corporations, legal represen-tatives, trustees in bankruptcy, or receivers.The Board's statutory and "commerce" standards forjurisdiction are met by the above evidence and theconclusion that Servair, the primary employer, is a personengaged in commerce within the meaning of Section 2(1),(6), and (7) of the Act regardless whether the Board wouldexercise jurisdiction over National Airlines outside of the8(b)(4) context. Local 14055, United Steel Workers ofAmerica, AFL-CIO (The Dow Chemical Company) 211NLRB 649 (1974).III. THE UNION AS A LABOR ORGANIZATIONAt the hearing, contrary to the denial filed in its answer,Respondent admitted that, at all times material herein, itwas and is a labor organization within the meaning ofSection 2(5) of the Act. I so find.IV. THE UNFAIR LABOR PRACTICESBackgroundIn substance, the complaint alleges that beginning in orabout January 1976, because of its dispute with Servair, theUnion, in violation of Section 8(b)(4Xi) and (ii)(B),picketed, distributed handbills, and appealed to certaintravel agents, all directed against National Airlines, for thepurpose of coercing National Airlines to cease doingbusiness with Servair with whom it had a contract wherebyServair supplied skycap services to National Airlines atJFK International Airport.The underlying facts are not in dispute. The Union doesnot deny that National Airlines has a passenger terminalbuilding at JFK International Airport and also has offices,passenger facilities, and freight facilities at NewarkInternational Airport in Newark, New Jersey, and atLaGuardia Airport in New York. The facts also show thatNational Airlines maintains an airplane hangar at 150thStreet and North Boundary Road at JFK Airport and hasits own various ticket sales offices throughout New YorkCity. In addition, National does business with travelagencies in the City of New York of which two are BlueSky Tours and Tripper Travel Service Limited.Prior to November 1, 1975, National Airlines had aservice contract with Allied Aviation Service Co. (hereincalled Allied Aviation), which provided that Allied Avia-tion would supply National with skycap services atKennedy Airport. The skycaps performing services at JFKsupplied by Allied were represented by the Respondent. Inor about the summer of 1975, National Allied decided toterminate their agreement and National then solicitedcompetitive bids for a replacement contractor. The agree-ment between Allied and National provided, inter alia, thatthe parties could terminate the agreement if Alliedsubmitted an application for increasing its rates for servicesunder the contract beyond that which National wouldadopt or accept. Such an application for increase in ratesled to the termination of the agreement. Thereafter, as aresult of the competitive bids submitted to National,(2) The term "employer" includes any person acting as an agent ofemployer, directly or indirectly, but shall not include ..any personsubject to the Railway Labor Act, as amended from time to time ....395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational awarded the service contract for skycaps at JFKto Servair to commence on or about November 1, 1975.Due to a labor dispute among other of National Airlinespersonnel, National was struck and shut down until on orabout January 1, 1976, sometime after which Servair beganperforming under its contract with National.5As above-noted, the skycaps employed by Allied at JFKwere covered by a collective-bargaining agreement be-tween Allied and Respondent, whereas the skycapsemployed by Servair and providing the same servicecommencing January 1976, are covered by a collective-bargaining agreement between the United Steel Workers ofAmerica and Servair.William F. Genoese, is Respondent's secretary-treasurerand chief operating officer. Mr. Edward Dougherty isRespondent's business representative. Mr. Henry Molle isRespondent's vice president. All have held such titles andoffice since 1969, and all are agents of Respondent.6Allied Aviation's contract with National, covering theperformance of skycaps services at JFK, which would haveexpired in 1977, was thus terminated on October 31, 1975,by agreement of the parties. It also appears that AlliedAviation's collective-bargaining agreement with Respon-dent expired on December 31, 1975.Following this expiration of the collective-bargainingagreement between Allied Aviation and Respondent, on orabout January 10, 1976, Edward Dougherty, the above-named business representative of Respondent, commencedseeking to have Servair skycaps at JFK execute member-ship application cards in Respondent union. This occurredshortly after Servair began to perform its skycap serviceswith National Airlines at JFK on January 6, 1976. Aroundthe same time, Respondent's William Genoese telephonedServair, Inc.'s (the parent corporation) executive vicepresident, Carl Smitelli. Genoese told Smitelli that hewanted to meet with him concerning the "skycap situation"at JFK involving National Airlines. On Thursday, January29, Smitelli and Genoese met at the International Hotel atJFK Airport. At that time, Genoese told Smitelli that hewas concerned about Servair getting the contract withNational and that the skycaps employed by Servair werenot members of the Teamsters union. Genoese said that hewould do everything possible to see to it that Servair lostthe contract. Genoese said that he knew that Servair had arelationship with United Steel Workers Union and thatGenoese wanted Smitelli to get the Steel Workers Union tosurrender its rights and to terminate the collective-bargain-ing agreement between the Steel Workers and Servair. Inaddition, Genoese told Smitelli that if Servair did not agreeto abrogate the collective-bargaining agreement with theSteel Workers Union, Respondent would picket Servairand National Airlines, "make life miserable" and see to itthat Servair went out of business at Kennedy. Genoese alsotold Smitelli that he would not only picket Servair andNational but also picket at Pan American Airways, BOACand other terminals. Smitelli refused to meet Genoese'sdemands and Genoese told him that he would "picket the5 Servair provides skycap services for National Airlines only at JFKInternational Airport. At LaGuardia's passenger terminal, skycap servicesare provided by Mohawk Maintenance Co.; and at Newark Airport, AlliedAviation continues to provide skycap services for National Airlines.6 Genoese testified that Dougherty's and Molle's powers over organiza-ass" off of Servair and National Airlines and would doanything necessary to break up the relationship betweenServair and National Airlines.Respondent Pickets National at JFK AirportThe uncontradicted evidence shows that commencingJanuary 23, 1976, and on various dates in February,March, and April 1976, and particularly on the weekends,with a total of no fewer than 12 separate occasions onseparate days, Local 732 picketed the passenger terminal ofNational Airlines at Kennedy Airport. On each suchoccasion between January 23 and April 16, 1976, thepickets were accompanied by Vice President Molle,Business Agent Dougherty, or Secretary-Treasurer Ge-noese. On several of such occasions, Genoese and Mollewere seen distributing the picket signs and leaflets to thepickets. The picketing was discussed by members of Local732 from time to time at the Riviera Hotel at JFK Airport.The funds to pay for the rooms at the Riviera Hotel camefrom the Union.7In addition to distributing the signs,Genoese, Dougherty, and Molle would also engage inpatrolling with the pickets outside the passenger terminalof National Airlines at JFK. The other pickets includedskycaps who were previously employed by Allied AirService and shop stewards of shops represented by Local732 which shops performed skycap services for PanAmerican Airways, British Airways, and other airlinesserviced by Allied Aviation. I conclude, contrary toGenoese's denial, that the picketing was thus authorized byand engaged in by Respondent, its agents, and membersand that Respondent is responsible for the signs, handbills,statements, and object of the picketing. Local 810, Steel,Metals, Alloys & Hardware Frabricators & Warehousemen,International Brotherhood of Teamsters Chauffeurs, Ware-house & Helpers of America (Scales Air Compressor Corp.),200 NLRB 575, 584-585 (1972), and cases cited therein;Service Employees International Union, Local No. 50, AFL-CIO (Our Lady of Perpetual Help Nursing Home, Inc.), 208NLRB 117 (1974). The evidence shows that Respondent'sown identified officer paid for premises where picketingwas discussed and planned, distributed the picket signs andleaflets, mailed the handbills to travel agents, activelypatrolled with picket signs on the picket line, and neverdisavowed any of the above conduct.The picketing usually commenced at or about 7:45 a.m.and was concluded at or about 10 a.m. each day. OnFebruary 27 the New York Port Authority police werecalled because the pickets were blocking the entrance tothe walkway leading into the National Airlines terminalentrance and were preventing the skycaps from performingtheir duties at curbside.In January and February, the picket signs, according tothe unrefuted evidence, stated: "Fly Delta Airlines.National unsafe. Servair and National scab outfit. Servairdoes pay scab wages. We want our jobs back at National."The pickets also chanted the same things as appeared ontional activities and the picketing are derived from him as chief executiveofficer of the Union.7 At one point in the testimony, Genoese, who was in charge ofdispersing the funds, denied knowledge of who dispersed the funds.396 LOCAL 732, TEAMSTERSthe sign and also said "pass them by. It's not too late to goto Delta." The picketing, taking place in front of theNational Airlines terminal passenger departure area alsoincluded the pickets telling incoming persons, includingpassengers, that the Servair skycaps were "tagging thebaggage wrong and sending it to the wrong designation."By March 6, and on each weekend thereafter, theevidence shows that the picket signs and pickets in no waymentioned, nor were directed at, Servair, but were ratherdirected solely at National Airlines. The picket signs failedto include the name Servair and, in picketing conducted onMarch 6, 13, 19, 20, and 27 and April 3, 7, and 16,Respondent's signs related only to National Airlines andread: "Don't fly National Airlines." The evidence isuncontradicted that the pickets from time to time used abullhorn and appealed to persons, including passengers to:"Don't fly National Airlines, unsafe airline, fly Delta, passthem by." According to the uncontradicted testimony ofPaul Dunbar, a witness called by General Counsel, onFriday, March 19, 1976, between 8 a.m. and approximately10 a.m., in addition to picketing with signs directed solelyat National Airlines, Henry Molle also distributed leafletsto the 14 pickets. Both the signs and the leaflets said:"Don't fly National Airlines" (G.C. Exh. 4). The leafletswere then distributed by the pickets to passengers as theyarrived at the building. The persons to whom the leafletswere handed were known to be passengers because theywere using the National Airlines departure terminal andbecause they had luggage.The handbill (G.C. Exh. 4) distributed by the picketsreads, on one side "Don't Fly National Airlines" andinvites the reader to read the other side. The other side ofthe handbill requests passengers to support the picketers byrefusing to cross the "protest lines" or to "fly NationalAirlines" until "National Airlines ... revokes this misera-ble sell out and makes a decent and just settlement with theskycaps." The handbill, eight paragraphs in length, men-tions Servair: "an unscrupulous subcontractor." Thehistory of the replacement of Allied Aviations by Servair isrecounted in the handbill along with the alleged ensuingdetriments suffered by the skycaps.8The full text of the handbill (G.C. Exh. 4) is as follows:DON'T FLY NATIONAL AIRLINESNational Airlines, which has had the worst labor record in theairline industry for many years, has hit a new low in exploiting loyalworkers-namely Skycaps-through an unscrupulous subcontractor,Servair.The facts are simple. National Airlines Skycaps at JFK Airport foryears were employed by a subcontractor named Allied Maintenance.They earned $1.95 an hour. plus tips, under a Teamster contract thatalso provided an excellent health and welfare plan and an outstandingpension plan.But during one of National's strikes-the one by flight attendantsthat began in 1975 and lasted into 1976-National made a sellout dealwith Servair, under which Servair took over in place of AlliedMaintenance. The Skycaps' pay was cut to $1.35 an hour, and thehealth and welfare plan was watered down so badly that if a Skycapgets sick he must now go on welfare.As if this wasn't bad enough, many older Skycaps some with up to20 years of airline industry service were laid off. They lost theirPicketing and handbilling at places other thanJFK Airport(1) On the morning of March 18, 1976, the NationalAirlines station agent at LaGuardia Airport observedBusiness Agent Edward Dougherty walking through theNational Airlines ticket lobby at LaGuardia Airport about9 a.m. He was handing out handbills to passersby and hewore a sandwich sign saying: "Don't Fly NationalAirlines." In addition, there was also a person wearing asandwich sign saying: "Don't Fly National Airlines" about6 feet from the door outside of the National Airlines ticketlobby at LaGuardia Airport. They remained in the areauntil about I 11 a.m. Dougherty made several passes past theNational's ticket counter. Dougherty rode the escalatorsand handed out leaflets. He also handed out leaflets at theticket counter to passengers checking in and placed aleaflet on the ticket counter. The other picket remainedoutside the door and patroled in front of the door.9No Servair personnel were ever stationed at LaGuardiaAirport. There was no evidence that any Servair employeesperformed services at LaGuardia Airport at any time. Asabove-noted, skycaps at LaGuardia who perform servicesfor National Airlines were and are employed by MohawkMaintenance Company.(2) About 2 or 3 miles from the National Airlinespassenger terminal, is the National Airlines cargo facilitylocated in cargo building number 86 at JFK. About 20 to30 National Airlines employees work in the cargo buildinghandling cargo. No Servair employees work at this facility.The testimony is uncontradicted that on March 20 andApril 3, 10, and 16, the aforesaid cargo facilities werepicketed during daylight hours by two pickets. Picketscame into the cargo building parking lot and put onsandwich picket signs which said: "Don't Fly National."They also picketed on the sidewalk near the parking lot.The picketing lasted from about 9:30 a.m. to noon on eachoccasion. They also handed out the above-describedleaflets to vehicles coming into the cargo building area onthe roadway leading thereto. The trucks were engaged incargo handling between airlines, and were owned oroperated by private trucking concerns of freight brokers.On one occasion, the pickets gave a leaflet to the driver of atruck owned or operated by Emery Airfreight. Otherpensions and health and welfare benefits and became a burden on thecommunity and the taxpayer. Even those who stayed on the job losttheir years of equity in a good pension plan. Their pay is so low thatthey don't even build up enough Social Security coverage to have adecent existence on retirement or to protect their families.Younger men willing to work for substandard pay were hired off thestreets to replace highly skilled professional Skycaps. Worker was pittedagainst worker in a vicious scheme to squeeze every possible penny outof decent, hard-working employees.We will be holding protest marches at the National terminal at JFKAirport. Many people are already supporting us and refusing to crossour protest lines or to fly National Airlines under any circumstances.We ask you to join them. We ask you not to fly National Airlinesuntil it revokes this miserable sellout and makes a decent and justsettlement with the Skycaps.You and every other potential airline passenger have the power toright this wrong-by refusing to patronize National Airlines.DON'T FLY NATIONAL AIRLINES.9 This person accompanying Business Agent Dougherty walked backand forth with the "Don't Fly National" sign.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandbills were given to trucks operated by employees ofTWA Airlines and employees of Interline Trucking Co.which distributes cargo among the various airlines. Thetrucks involved were coming directly to the NationalAirlines loading and unloading platform. None of thepicket signs referred to Servair.In addition, the evidence is uncontradicted that, in thisperiod, Respondent picketed National Airlines ticketoffices in New York City where no Servair employees areemployed. Respondent picketed the National Airline officeadjacent to Rockefeller Center on Fifth Avenue and theticket office adjacent to Park Avenue on East 42d Street.At about noontime, for about 15 minutes, three ofRespondent's pickets wearing sandwich signs stating"Don't Fly National Airlines" picketed these promises anddistributed leaflets above referred to (G.C. Exh. 4) whichurged persons not to fly National Airlines. The pickets atthe ticket offices distributed the leaflets to all passersbywho would accept them.On April 5 and 7, Respondent Business Agent EdwardDougherty, in the afternoon on those days, distributedleaflets to passers-by (G.C. Exh. 4) inside terminal B atNewark Airport. No Servair employees are employed atNewark Airport. The skycaps used by National at NewarkAirport are employed by Allied Aviation, Inc.Finally, there was handbilling but no picketing at anentrance to the JFK Airport at North Boundary Road and150th Street.The Mailing to Travel AgentsIn March 1976, Respondent sent to travel agents in theNew York area a "fact sheet" with a covering letter datedMarch 22, 1976, signed by Respondent's secretary-treasur-er, William Genoese (G.C. Exh. 5). The mailing to thetravel agents consisted of: a two-page covering letter, theleaflet incorporated in General Counsel's Exhibit 4, andthe seven-page fact sheet and explanation of the document.The covering letter, dated March 22, 1976, signed, asabove-noted, by William F. Genoese, is addressed to:Dear travel agent:We are sending you the enclosed fact sheet becausewe need your help in fighting for the rights ofprofessional Skycaps at Kennedy International Airport.National Airlines, through a subcontract is trying to beatdown and exploit a group of Skycaps who have givenyears of service to the airline industry.All the facts are enclosed. It will take you only a minuteor two to read our factual run down and see what thesituation is.What we are asking you to do is simply to avoid dealingwith National Airlines until the dispute is settled ... .10[Emphasis supplied.]'o The covering letter also states: "From time to time we shall holdprotest marches in front of the National terminal at JFK." In view of thestatement in this letter signed by Respondent's secretary-treasurer, thisThe handbill states, in substance, that National Airlinesrefused to hire employees who had been employed byAllied Aviation and did not want a strong union represent-ing skycaps. The handbill continues:[W]e will be holding protest marches at the NationalAirlines terminal at JFK Airport and we call oneveryone not to cross the protest lines and NOT TO FLYNATIONAL UNDER ANY CIRCUMSTANCES UNTIL THISSELLOUT IS ENDED.As National Airlines points out, there is no evidence thatNational was involved in the hiring of the skycaps or,indeed, in the labor policy of Servair. In addition, one ofGeneral Counsel's witnesses, currently a Servair employee,had previously worked for Allied and was a member ofRespondent.As the General Counsel suggests, the same fact sheet alsocontains the following statement:[W]e are acting as a responsible union in condemningthe vicious tactics of National Airlines, and we call onevery other organization at JFK Airport and in theSouth Jamaica community to join us in crusade to endthe sell out and run Servair out of the airport....The General Counsel calls specific attention (G.C. brief)to the appeal to "every other organization at JFK Airport"by underlining that portion of the fact sheet above quoted.Analysis and Conclusions: Picketing andHandbillingI. Respondent's responsibilityI have already found above that Respondent is responsi-ble for the picketing, handbilling, and the letters to thetravel agents. Respondent paid for the hotel rooms inwhich meetings were held discussing the picketing; Re-spondent's officers and agents distributed the picket signsand handbills to Local 732 shop stewards and othermembers who were identified as making up the picket linesin and about JFK Airport; and Respondent's officers wereidentified as distributing the handbills at Newark Airport.In addition Respondent's officers and agents, includingGenoese, Molle, and Dougherty, were prominent on thepicket lines and in the distribution of handbills at NationalAirlines. The handbills distributed by Respondent speak ofits "protest" lines at National's JFK terminal. There is thedirect testimony, uncontroverted on this record thatGenoese, Respondent's chief officer, threatened to "picketthe ass" off Servair and National and put them out ofbusiness at Kennedy. Under these circumstances, as notedearlier in this Decision, it would be difficult for me toconclude otherwise than that Respondent authorized andratified the picketing at National, the handbilling and thedistribution of letters to travel agents requesting theirparticipation in the total boycott of National Airlines.constitutes further evidence that the picketing and handbilling at JFK at theNational terminal was authorized by Respondent.398 LOCAL 732, TEAMSTERS2. The object of picketing and handbillingThe picketing, including statements by the pickets, andthe handbilling were carried out almost entirely at placesfar removed from the Servair office in Building 150 at JFKAirport. The picketing, instead, was conducted solely atNational's premises at JFK Airport and at National'spremises in LaGuardia Airport, Newark Airport, andNational's ticket agencies in New York City. The record isclear that, except for the passenger terminal at JFK, therewere no Sevair facilities much less employees at suchNational sites. The picket signs, the statements of thepickets, and the handbills except for the early picketing inJanuary, were totally directed at National Airlines. How-ever, even the earlier picketing and handbilling, which weredirected primarily at National Airlines, but also at Servair,were conducted at National Airline premises exclusively.The handbills were distributed, among others, to employ-ees of trucking lines making deliveries at National'scargoi" facilities; passengers about to embark on aNational Airlines flight; and travel agents who do bookingsfor passengers at National Airlines. The picket signs, theoral appeals of the pickets, and, indeed, the handbillsthemselves, all request that the persons receiving thehandbills do not cross the picket lines and do not flyNational Airlines.The complaint alleges that by such conduct, Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the Act.'2Insofaras here relevant, Section 8(b)(4)(i) and (iiXB) prohibitslabor organizations from engaging in strikes and picketing,among other forms of conduct, directed against employeesof secondary or neutral employers, and from threatening,restraining, or coercing such secondary employers where,in either case, an object of said conduct is to force orrequire the secondary or neutral employer to cease doingbusiness with the primary employer or person with whomu Picketing and handbilling also occurred at National cargo facilitieswithout reference to incoming trucks.12 Sec. 8(bX4Xi) and (iiXB) of the Act provides as follows:(b)It shall be an unfair labor practice for a labor organization or its agents(4Xi) to engage in, or to induce or encourage any individualemployed by any person engaged in commerce or in an industryaffecting commerce to engage in, a strike or a refusal in the course ofhis employment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities or toperform any services; or (ii) to threaten, coerce, or restrain any personengaged in commerce or in an industry affecting commerce, where ineither case an object thereof is ...(B) forcing or requiring any person to cease using, selling.handling, transporting, or otherwise dealing in the products ofany other producer, processor, or manufacturer, or to ceasedoing business with any other person ... Provided, Thatnothing contained in this clause (B) shall be construed to makethe Union has a dispute. This section is generally known asthe secondary boycott provision, and, as the Board and thecourts have repeatedly pointed out, it is aimed at "shieldingunoffending employers and others from pressures andcontroversies not their own." N.LR.B. v. Denver Buildingand Construction Trades Council, et. al. [Gould & Preisner],341 U.S. 675, 692 (1957). Even peaceful picketing for anobject of enmeshing neutral employers who have no directrelationship with the quarrel between the primary employ-er and the labor organization, satisfies the statutoryrequirement of "forcing or requiring" the accomplishmentof that objective. International Brotherhood of ElectricalWorkers, Local S0 , et al. [Samuel Langer] v. N. L R. B., 341U.S. 694 (1951). As stated by Learned Hand, Chief Judgeof the Court of Appeals, Second Circuit:The gravamen of a secondary boycott is that itssanctions bear, not upon the employer who alone is aparty to the dispute, but upon some third party who hasno concern in it.'3Viewed in the light of these principles, the record clearlydiscloses that Respondent union violated Section 8(b)(4)i)and (ii)B) of the Act. Of course, the most persuasiveevidence of the object of the picketing at the secondarysites is William Genoese's threat to Carl Smitelli, Servair'sofficer, at the International Motel at JFK that he would"picket the ass off" Servair and National Airlines in orderto cause Servair to lose the contract with National Airlines.Genoese told Smitelli that he would "do everythingpossible" toward that end; and he told Smitelli that ifServair did not agree to get the United Steel WorkersUnion to surrender its collective-bargaining agreementwith Servair, Genoese would picket National and make lifevery miserable." 14The picket signs ("Don't Fly Nation-al"), the pickets statements to passengers and others (Don'tunlawful, where not otherwise lawful, any primary strike orprimary picket ....Sec. 8(bX4) contains further provisos, the last of which is as follows:Provided further, That for the purposes of this paragraph (4) only,nothing contained in such paragraph shall be construed to prohibitpublicity, other than picketing, for the purpose of truthfully advisingthe public, including consumers and members of a labor organization,that a product or products are produced by an employer with whom thelabor organization has a primary dispute and are distributed by anotheremployer, as long as such publicity does not have an effect of inducingany individual employed by any person other than the primaryemployer in the course of his employment to refuse to pick up, deliver,or transport any goods, or not to perform any services, at theestablishment of the employer engaged in such distribution ....13 International Brotherhood of Electrical Works, Local 501, et al [SamuelLanger] v. N.LR.B., 181 F.2d 34, 37 (C.A. 2, 1950).14 In view of this direct evidence of Respondent's express object toenmesh and embroil National Airlines in the Union's dispute with Servair,and even though the Servair skycaps were present at the National JFKpassenger terminal, it is unnecessary to analyze the question of whetherpicketing limited to the presence of the primary employer at a secondarysitus was conducted in such a way as to minimize the impact of suchpicketing on neutral employers and the employees of neutral employers andthe public. Cf. Local 662, Radio and Television Engineers, affiliated withInternational Brotherhood of Electrical Workers, AFL-CIO (Middle SouthBroadcasting Co.), 133 NLRB 1698 (1961); In the Matter of Sailors' Union ofthe Pacific, AFL (Moore Drydock Company), 92 NLRB 547 (1950). Picketingat all other National sites occurred in the total absence of Servair employees(Continued)3990 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFly National), the handbills distributed to passengers, thegeneral public, and to employees of trucking firms makingdeliveries to National all demonstrate that the object of thepicketing was to cause National to cease doing businesswith Servair by picketing National and handbillingsupplier's employees and the public to engage in a generalboycott of National Airlines. The fact that the preliminarypicketing in January also mentioned Servair as an object ofthe picketing is not material in view of the direct evidenceof what the object of the picketing was: to embroilNational Airlines in Respondent's dispute with Servair.It is well settled that the words "induce or encourage"are broad enough to include in them every form ofinfluence or persuasion. International Brotherhood ofElectrical Workers, Local 501 v. N.L.R.B., supra, 341 at701-702. It is likewise well settled that if any object ofpicketing is to subject the secondary employer to forbiddenpressure, then the picketing is illegal, Superior DerrickCorp. v. N.L.R.B., 273 at 896; and no proof of success oreffectiveness of the picketing in creating a work stoppage isnecessary in order to establish a violation. N.L.R.B. v.Associated Musicians, Local 802, AFL [Gotham Broadcast-ing Corp.], 226 F.2d 900 (C.A. 2, 1955), cert. denied 351U.S. 962.In short, since the picketing was an inducement to theemployees of National, and of other employees doingbusiness at the National sites, to cease performing servicesfor National and their employers and to engage in a strikeagainst National and their respective employers, the8(b)(4)(i)(B) violation is made out by the picketing byRespondent on National's premises. The same picketingfound violative of Section 8(b)(4)(i)(B) must also be foundviolative of Section 8(b)(4)(ii)(B) because the same picket-ing constitutes unlawful "restraint or coercion of thesecondary employer (National) under Section (ii)." Interna-tional Hod Carriers, Building and Common Labors' Union ofAmerica, Local No. 1140, AFL-CIO (Gilmore ConstructionCompany, 127 NLRB 541 (1960), enfd. 285 F.2d 397 (C.A.8, 1960); Local Union No. 767, Laborers International Unionof North America, AFL-CIO (Florida Planned Communities,Inc.), 209 NLRB 586, 594 (1974). The ultimate aim of thepicketing here, to pressure National into causing Servair toreplace its employees with employees represented byRespondent, constitutes a proscribed secondary boycott.Refrigeration Contractors, Inc., v. Local Union No. 211,Plumbers, 501 F.2d 668 (C.A. 5, 1974); N.L.R.B. v.Electrical Workers, Local 3 [Wickham Construction Co.]542 F.2d 860 (C.A. 2, 1976). Similarly, picketing to cause atotal consumer boycott violates Section 8(bX4)i) and(ii)(B) since no identifiable struck service was attacked butrather all of National's business. N.LR.B. v. Fruit andVegetable Packers & Warehousemen, Local 760 [Tree FruitsLabor Relations Committee, Inc.], 377 U.S. 58 (1964).Indeed, Genoese's threat to picket all the airlines was sucha wide-ranging threat of secondary action without regardto the other airlines' connection with Servair, that all suchactivity violated 8(b)(4) and (iiXB). Associated Musicians ofGreater New York, Local 802, American Federation ofMusicians, AFL-CIO (Huntington Town House, Inc.), 225or goods or presence. Picketing at National's cargo facilities was obviouslydesigned not for passengers nor for Servair employees but for National'scargo employees.NLRB 559 (1976). However, the threat to Smitelli, whileevidence of an unlawful secondary object, is not unlawfulsince it was addressed to the primary employer only.3. Handbilling in conjunction with or in the areaof the picketingAs above-noted the handbills are a single-page documentwith writing on both sides. On one side in large lettersmeasuring not less than 1-1/2 inches in length and 1 inch inwidth, is, in thick black configuration, "Don't Fly NationalAirlines." In addition, in letters in words appearing at thebottom of the page which words are about one-half inch insize are: "Please read other side." The reverse side, withlarge black lettering at top and bottom of about 1 inch insize reading "Don't Fly National Airlines" contains thealleged history of the dispute in which National Airlinesappears prominently as the object of Respondent's conductand request for boycott. Servair is mentioned in thehandbill.These handbills were distributed at the picket sites atNational's LaGuardia terminal and at National's NewYork offices, in conjunction with persons wearing picketsigns at Newark Airport and at LaGuardia Airport. Thehandbills were also part of the six-page packet to the travelagents. They were distributed, in addition, to all who wouldtake them including passengers, truckdrivers delivering tothe cargo facilities of National at JFK and to the generalpublic in the area of Park Avenue, New York and FifthAvenue, New York, which are the National Airlines ticketagencies.Handbilling of this nature, conducted at the same time ofor in the same area as the picketing is the equivalent of thepicketing itself and is unprotected by the Act. It violatesSection 8(bX4)(i) and (iiXB). In Plumbers, Steamfitters &Pipefitters Local No. 155 (The Kroger Co.), 209 NLRB 341(1974), the Board accepted the court's reversal, The KrogerCompany v. N.L.R.B., 477 F.2d 1104, 1108 (1973), andfound that:the distribution of handbills, containing substan-tially the same message as the picket placards andconducted simultaneously and in generally the samearea as the picketing, was tantamount to picketing andwas unprotected by the Act .... In Lumber andSawmill Workers Local Union No. 2797 (Stoltze Landand Lumber Company), 156 NLRB 388, the Boardfound that the distribution of handbills in circumstanc-es strikingly similar to those involved here amounted topicketing. Similarly, in Lawrence Typographical UnionNo. 570 a/w International Typographical Union AFL-CIO (Kansas Color Press, Inc.), 169 NLRB 279, enfd.402 F.2d 452 (C.A. 10, 1968), the Board found thathandbilling in circumstances where it constituted a partof the union's campaign, which included picketing, alsoconstituted picketing. See also Nashville Building andConstruction Trades Council (Castner-Knott Dry GoodsStore), 188 NLRB 470 (197).400 LOCAL 732, TEAMSTERSThus, the handbilling in conjunction with the picketingviolates Section 8(bX4Xi) and (iiX)(B). As above-noted,nothing in N.LR.B. v. Fruits and Vegetable Packers &Warehousemen, Local 760 [Tree Fruits Labor RelationsCommittee, Inc.], supra, or in N.LR.B. v. Servette, Inc., 377U.S. 46 (1964), is to the contrary. For in the instant case,the picketing, the picket signs, the direct evidence (includ-ing Genoese's conversation with Smitelli), and the hand-bills, all direct attention to the fact that the Union's animusand conduct is directed principally against NationalAirlines, the secondary employer; and since the picketingand handbilling were all of a piece and occurred at orabout the same time and in the same area at JFK,LaGuardia and National's New York City ticket offices thehandbilling takes on the quality of picketing and is conductoutside the ambit of the publicity proviso to Section8(b)(4)(B) and may be proscribed under Section 8(b)(4)(i)and (ii)(B) of the Act. Cf. Teamsters Local 537 (LohmanSales Co.), 132 NLRB 901 (1961). Thus, as the court notedin Honolulu Typographical Union No. 37 v. N.L.R.B. 401F.2d 952, 957, fn. II (C.A.D.C., 1968), enfd. 167 NLRB1030 (1967), the second proviso to Section 8(b)(4) makes itlawful to seek the object of a total consumer boycott of thesecondary seller "so long as it is done by 'publicity otherthan picketing.' " Here, as noted, the Board with courtapproval, has concluded that such handbilling partakes ofthe picketing itself and is therefore not to be protectedunder the publicity proviso in Section 8(b)(4).I conclude that the handbilling here was part of thepicketing in terms of object time and place of distribution,and is not protected by the Act.4. The inducement of the travel agentsAlthough Respondent's chief officer, William Genoese,recalled signing the transmittal letter (covering G.C. Exh.5), a six-page document) sent by Respondent to travelagents, he could not recall when the letter was sent out orhow many were sent out; nor whether the document wasdispatched at or about the time he signed it.'5On the other hand, the president of Tripper TravelService Limited testified that he received the six-pagedocument (G.C. 5) in March 1976. In addition, anothertravel agent, Blue Sky Tours, New York, New York, alsoreceived General Counsel's Exhibit 5 in March 1976,allegedly the busy travel season.The statements in the document, which has the handbillattached, received by these travel agents contain thefollowing:1. In the six-page fact sheet,'6under the heading"Servair's Hiring Policy," there appears the followingsentence: "Servair refused to hire skycaps who were15 Genoese, at the hearing, refused to positively identify a signature on a10-page handwritten statement (G.C. Exh. 6) taken from him on March 15,1976. by a Board agent during the investigative phase of the case. He alsorefused to answer the question whether he remembered signing thestatement. The most Genoese would say is that it looked like his signature.In addition. contrary to his statement, Genoese attempted to assert thatthere were picket signs other than those stating "Don't Fly National" andthat picketing occurred at Servair premises. He alleged knowledge of theseinaccuracies but never communicated them to the Board. I do not creditGenoese in this testimony. Furthermore. Servair's witness denied that it wasever picketed. Genoese's credibility and veracity at the hearing were, in mymembers of Local 732 or who had worked for Allied andhad built up equities in wages and fringe benefits." In fact,a witness called by General Counsel, Noel Campbell, askycap employed by Servair since January 7, 1976, testifiedthat he was previously employed by Allied Aviation Inc.,as a skycap and that he was formerly a member of Local732.2. On page 4 of the document mailed to travel agents,under the heading "NLRB charges," the following ap-pears:When Servair came into the picture at NationalAirlines, 20 Skycaps who had worked for Nationalwhen Allied Maintenance was National Airlines sub-contractor went to Servair to apply for jobs. Alsoanother 150 professional Skycaps went to Servair for ajob.Servair refused to give some of them application forms.Others were hired and given uniforms and photo-graphed, but later-when Servair learned that theywere union members-Servair refused to hire them.As above-noted, Campbell was formerly a member ofLocal 732 and was hired by Servair.3. The same document sent to travel agents also notesthat its charges filed with the National Labor RelationsBoard include the allegation that Servair "has refused tohire applicants from employment as skycaps at NationalAirlines terminal at JFK because said applicants weremembers of or affiliated with Local 732 ...." Campbellis a skycap at the passenger terminal at JFK Airport.4. On page 2 there appears this sentence: "The reasonNational and Servair were determined to keep out theTeamsters was that they wanted to pay substandard wagesand cut fringe benefits to the bone by hiring new people-an old trick of employers without scruples." Noel Camp-bell testified that he was previously employed by AlliedMaintenance. Therefore he could not be considered as"new people."Respondent failed to controvert any of this evidence andI credit it. In addition, Respondent failed to show that thehiring of Campbell was merely a token or otherwise notbonafide.Analysis and Conclusions: Travel AgentsThe proviso to Section 8(bX4) permits pure handbillinguntainted by picketing, which urges the public to engage ina total consumer boycott of an offending secondaryemployer, N.LR.B. v. Servette, Inc., supra, Lohman SalesCo., supra,' Honolulu Typographical Union No. 37 v.N.LR.B., supra. The limitations imposed by the provisojudgment, generally undermined by his repeated attempts to avoid directanswers to questions, his flippant testimony and the contradictions whichappear in his testimony when compared to the pretrial statement (which wasadmitted in evidence, in view of his high station in Respondent, not only forimpeachment but for admissions against interest appearing therein). Exceptas noted in this footnote, the facts in this case were adduced independent ofthe statement.'6 The fact sheet is devoted to the subject: "How National Airlines IsBeating Down Skycaps at JFK Airport and Plotting [sic) Black WorkerAgainst Black Worker."401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclude that the handbills truthfully advise the public anddo not have proscribed effects. N.LR.B. v. Fruit andVegetable Packers Local 760 [Tree Fruits], supra, LocalUnion No. 54, Sheet Metal Workers International Associa-tion, AFL-CIO (Sakowitz, Inc.), 174 NLRB 362 (1969),which are the cutting off of deliveries or inducing asecondary employer's employees to cease their work.There is no evidence here that the Union's communica-tions, including handbills, delivered to the two travelagencies had any such proscribed effects. It will beassumed that the travel agencies stand in the same shoes asthe consuming "public" (which was also handbilled outsideNational's New York City mid-town offices) since thetravel agencies, as suppliers of customers, are customerconduits to National. It will be further assumed that forpurposes of the proviso, Servair produces a "product"distributed by National. Honolulu Typographical Union No.37 v. N.L.R.B., supra at 956, fn. 3, citing N.LR.B. v.Servette, Inc., supra, Great Western Broadcasting Corpora-tion, d/b/a/ KXTV v. N.L.R.B., 356 F.2d 434 (C.A. 9,1966); Lohman Sales Co., supra; Electrical Workers Local73 etc. (Northwestern Construction of Washington, Inc.), 134NLRB 498 (1961).What remains is the question whether the Respondent'shandbills "truthfully" advised the travel agents. They donot, on two grounds.In the first place, contrary to the proviso, they indicatethat the primary dispute-or at least a joint primarydispute -is with National. In light of the conclusion below,that National is not a joint employer of the skycaps,Respondent's handbills are misleading to the extent thatthey imply that the skycaps are the employees of National.The handbills, of course, do not seek to limit the requestedboycott to situations where, as at JFK, National usesskycaps with whose employer (Servair) Respondent has adispute. Rather, a total boycott of National Airlines by thetravel agents is requested by Respondent.Secondly, the handbills manifest individual errors of fact,focusing particularly on Servair's-and National's-al-leged refusal to hire former employees of Allied Mainte-nance or members of Respondent. The record shows thedirect contrary.I therefore conclude that Respondent's handbills andother materials directed to the travel agents do nottruthfully advise the public regarding (I) who it has thedispute with, and (2) the refusal of National to permitServair to hire former employees of Allied Aviation ormembers of Respondent. Thus, the handbills and mailingsto the travel agents are not protected by the proviso.Nothing in International Union of Operating Engineers,Local 139, AFL-CIO; Teamsters (Oak Construction, Inc.),226 NLRB 759 (1976), a recent handbilling case, appears tothe contrary.I regard these misstatements as substantial, in terms ofboth the nature of the misstatements and their economicconsequences, the effects of which were to put unlawfulpressure on National. See Honolulu Typographical UnionNo. 37 v. N.L.R.B., supra, at 958, fn. 13, distinguishing,inter alia, N.L.R.B. v. Servette, Inc., supra, where minor17 Respondent does not contend that National Airlines owns or controlsstock in Servair or exercises corporate control in any indirect fashion.untrue statements in handbills were protected. Whetherthis conclusion construing the proviso creates serious firstamendment problems is a matter for the Board and courts.Respondent's Defense: Joint EmployerRespondent's principal defense is that National Airlinesso dominates and controls the skycaps 7 hired by Servairthat it must be considered the "co-employer" or "jointemployer" of the skycaps and thus is not a neutralsecondary employer entitled to the protection of Section8(bX4).Respondent relies principally on the 3-year agreementterminating October 31, 1978, between National andServair (Resp. Exh. 2) wherein Servair agreed, inter alia, to:...remove upon request from National any of itsemployees who, in the opinion of National are guilty ofimproper conduct or are not qualified to perform thework assigned. [Article I; Services]The agreement also provides that Servair agrees to"consult regularly with National's local managementregarding the assignment of skycaps personnel."The agreement provides that Servair will provide a"manager" for the skycaps and all "necessary personnel(and equipment)" who will "wear uniforms and identifica-tion badges ... subject to the approval of National ... ."The agreement provides that Servair shall perform itsservices as an "independent contractor" and the skycaps"shall be employees of [Servair] not National." All licenses,fees and permits are the responsibility of Servair which alsoagreed to indemnify and hold National harmless forliability incurred by National as a result of Servair'soperations.The evidence shows that National has never exercisedthe contractual right of removing a Servair skycap.Neutrality of employers under Section 8(b)(4) is not atechnical matter, but a matter of "common sense"evaluation. N.LR.B. v. Local 810, IBT [Sid Harvey, Inc.],460 F.2d 1 (C.A. 2, 1972), cert. denied 409 U.S. 1041(1972).The Board rule, recently restated in Cabot Corporation, etal., 223 NLRB 1388 (1976), is that the question of "jointemployer" status must be decided upon all the facts; butthe determining factor in an owner-contractor situation iswhether the owner:...exercises, or has the right to exercise, sufficientcontrol over the labor relations policies of the contrac-tor or over the wages, hours, and working conditions ofthe contractor's employees from which it may bereasonably inferred that the owner is in fact anemployer of the employees.In Cabot, as in the instant case, the owner had thecontractual right to require the complete removal of anemployee from the job; but, as here, had no right over thehiring of the Servair skycaps or the complete removal of anoffending skycap from Servair's payroll. The Board found402 LOCAL 732, TEAMSTERSno joint employer status in Cabot notwithstanding that (a)there, unlike the instant case, the owner made a daily"head count" of the contractor's employees in the owner'splant and (b) monitored and supervised each suchemployee's work performance.I also note that the Board, in Cabot (fn. 7) emphasizedthe importance it attaches to a contractual declaration, asin the instant case, that the contractor is an independentcontractor.In view of Cabot, I view National's right to pass on theServair skycaps' uniforms and its insistence that Servair"consult regularly" with National on the assignment ofskycaps a reasonable, mutual accomodation to satisfactoryexecution of the contract rather than control over skycapperformance.In view of the absence of evidence to show National'scontrol over hiring, firing, wages, hours, or the means ofperformance of the work, I conclude that National is notthe joint employer of the Servair skycaps. Thus National isnot removed from the protection of Section 8(b)4)(i) and(ii)(B).To hold otherwise would be to translate the wholecomplex of business relationships between National andServair, embodied in their contract and actual workingrelationships, into a surrender of neutrality. The Boarddoes not normally predicate loss of neutral status even oneconomic dependency-a factor not present here-absentcommon ownership or managerial control. Local 14055,United Steelworkers of America, AFL-CIO (The DowChemical Company), 211 NLRB 649, 651 (1974) enforce-ment denied on other grounds 524 F.2d 853 (C.A.D.C.,1975); cert. granted, order vacated, and case remanded tothe Board 429 U.S. 807 (1976).V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section IV,above, occurring in connection with the operations ofServair, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWi. Servair Maintenance, Inc., National Airlines, Inc.,TWA Airlines, Inc., and Interline Trucking Co., and eachof them, is a person engaged in commerce or in an industryaffecting commerce within the meaning of Sections 2(1),(6), (7) and 8(bX4) of the Act.2. Local 732, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3. In the period January-April 1976, Respondent,Local 732 International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, bypicketing, verbal appeals, and handbilling, induced indivi-duals employed by National Airlines, Emery AirfreightCo., TWA Airlines and Interline Trucking Co., to refuse tohandle or work on materials and to refuse to performservices for their employees and by the above conduct andby untruthful written communications to travel agentscoerced National Airlines with an object of forcing orrequiring National Airlines to cease doing business withServair, thereby violating Section 8(bX4Xi) and (iiXB) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]403